internal_revenue_service department of the treasury index no washington dc contact person telephone numbery ep-ra t1 in reference to date may - big_number dear this is in response to a letter dated date as supplemented by correspondence dated date in which you requested rulings under sec_414 of the intemal revenue code code you submitted the following facts and representations in connection with your request plan a is a defined_contribution_plan offered only to certain elected officials employees of state m and exempt staff the exempt staff includes category b employees plan a is a governmental_plan described in code sec_414 state m has submitted an application_for determination that plan a is qualified under sec_401 and its trust exempt under sec_501 plan a is funded by both employer and employee contributions ail eligible employees are required to make mandatory employee contributions in an amount equal to a specified percentage of gross salary for each participant state m is required to make a like contribution state m passed statute p effective date requiring that all employee contributions to plan a be picked up and paid_by the employer in lieu of contributions by the employees statute p provides that employees do not have the option of choosing to receive the pick up amounts directly instead of the employer paying these amounts to plan a statute p also provides that the contributions picked up by the employer may be gad made by a reduction in the employee’s salary or an offset against future salary increases or a combination of both the specified effective date of the pick up shall not be before the date plan a receives notification from the internal_revenue_service the service that the pick up contributions are not includible in the gross_income of employees for the taxable_year contributed based on the above facts and representations you request the following rulings that amounts picked up by state m in accordance with statute p on behalf of its employees participating in the plan are not considered includible in such employees’ gross_income for income_tax purposes until the contributions are distributed that the amounts picked up by state m pursuant to statute p although designated as employee contributions are considered employer contributions for purposes of federal_income_tax and that the employee contributions picked up by state m pursuant to statute p are not treated as wages under code sec_3401 for purposes of income_tax_withholding code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue tuling held further that under the provisions of sec_3401 the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to the picked up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be me the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up 2g contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee satisfy the criteria set forth in revrul_81_35 and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate the service concluded that to in this case state m adopted statute p which specifically provides that the contributions shall be picked up and paid_by the employer in lieu of contributions by the participant statute p further provides that employees do not have the option to choose to receive the amounts directly rather than have them paid_by the employer to plan a accordingly we conclude with respect to ruling_request that amounts picked by state m in accordance with statute p on behalf of participants will not be considered includible in the participants’ gross_income until the contributions are distributed regarding ruling_request we conclude that the amounts picked up by the employer although designated as employee contributions are treated as employer contributions for federal_income_tax purposes under code sec_414 finally we conclude with regard to ruling that the employee contributions to plan a picked up by state m will be excepted from wages under code sec_3401 for purposes of income_tax _ withholding this ruling does not apply to any contribution to the extent it relates to compensation eamed before the last governmental action necessary to implement the pick up further ruling does not apply to category b employees in order for ruling to apply to those employees of a particular employer such as an agency_or_instrumentality of state m of category b employees the employer may request a ruling on this issue no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement under code sec_3121 these rulings are based on the assumption that plan a will be qualified under sec_401 at all times relevant to the proposed transaction this ruling is directed only tot he taxpayer who requested it code sec_61 k provides that it may not be used or cited as precedent sincerely yours john swieca manager employee_plans technical group tax_exempt_and_government_entities_division cc
